Citation Nr: 1402905	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

In March 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless claims files reveals the March 2013 hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bipolar disorder with major depressive disorder.

2.  Competent and persuasive medical evidence indicates that the Veteran's current bipolar disorder with depressive disorder is related to service.


CONCLUSION OF LAW

Bipolar disorder with major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination as to the only claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Initially, the Board notes that a private physician indicated in November 2008 that he treated the Veteran for symptoms of bipolar disorder prior to service.  All veterans are presumed to have been sound at entry into service except as to defects noted at the time of entrance.  38 U.S.C.A. § 1111 (West 2002).  The psychiatric portion of the November 1978 enlistment examination was normal and the Veteran is therefore presumed to have been psychiatrically sound at entry into service.

The presumption of soundness can only be rebutted with clear and unmistakable evidence of two things: (1) that the disability preexisted service and (2) that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  While there is clear and unmistakable evidence that bipolar disorder preexisted service, there is no such evidence that it was not aggravated by service.  Although psychiatric examination was normal at separation, depression was noted during service and on the separation examination.  Therefore, it cannot be said that there is clear and unmistakable evidence that the Veteran's bipolar disorder was not aggravated by service.  The presumption of soundness has thus not been rebutted, the Veteran is presumed to have been psychiatrically sound at entry into service, and the only remaining question is whether his current bipolar disorder with major depressive disorder is related to service.

In March 2013 correspondence, the Veteran's private psychologist provided competent medical evidence indicating that the Veteran had "the physical and emotional symptoms... [that] were most certainly the result of... undiagnosed bipolar disorder" during service, including nausea, headaches, back pain, muscle spasms, variable energy levels, and severe mood swings.  The psychologist noted that the Veteran was later diagnosed with bipolar disorder with recurrent major depressive episodes and hypomanic episodes.  He opined that the "stresses of training appear[ed] to have exacerbated the onset, and further aggravated the intensity of these symptoms, which are typical of this type of bipolar disorder."

As the psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent and credible lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary opinion in the evidence of record.  The weight of the evidence thus supports a relationship between current bipolar disorder with major depressive disorder and service; entitlement to service connection for this disability is therefore warranted.

ORDER

Entitlement to service connection for bipolar disorder with major depressive disorder is granted.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


